Exhibit 10.1

EMPLOYMENT TERMS

THESE EMPLOYMENT TERMS (“Agreement”) made and entered into this 15th day of
July, 2011, by and between FNDS3000 Corp, a Delaware corporation (“Company”) and
Joseph F. McGuire (“Executive”). Executive and Company are referred to herein as
the “Parties.”

In consideration for the mutual promises contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties hereby agree as follows:

1. Employment. Company hereby employs Executive as its Chief Financial Officer.
Executive shall report to the Chief Executive Officer and President of the
Company and shall perform such customary, appropriate and reasonable executive
duties as are usually performed by a Chief Financial Officer or as may be
delegated to him from time to time by the Chief Executive Officer or President.
Executive shall principally perform his duties hereunder at the executive
offices of the Company in Jacksonville, Florida. So long as Executive remains
employed by Company he shall continue to receive health insurance benefits that
are comparable to those currently received by Executive.

2. Salary. Executive’s salary shall be $120,250 per year, payable in accordance
with the Company’s normal payroll practices. Upon termination of this Agreement,
as set forth in Section 5 hereof, Company shall have no further obligations to
pay any further salary (or any severance payments), or provide any further
benefits.

3. Business Expenses. The Company shall pay the reasonable and necessary
business expenses incurred by Executive in performing his duties hereunder in
accordance with such policies regarding employee expenses generally as the
Company may have in effect from time to time.

4. Vacation and Holidays. Executive shall be entitled to fully paid vacation
time of four (4) weeks per calendar year. In addition, Executive shall be
entitled to all holidays provided under the Company’s regular holiday schedule.
Executive may not carryover any vacation from one calendar year to the next and
any unused vacation as of December 31st of each year shall be forfeited. All
vacation accrued by Executive through December 31, 2010 shall be paid to
Executive, at Company’s option, in cash or with common stock of the Company.

5. Term. Executive’s employment hereunder may be terminated at any time by the
Company, for any reason or for no reason, and in the absolute discretion of the
Company, upon ninety (90) days’ prior written notice; provided that, any notice
of termination without cause that is delivered by the Company prior to
September 30, 2011 shall terminate the Executive’s employment as of December 31,
2011. In addition, Company may immediately terminate Executive’s employment
hereunder for Cause (as defined below) without notice. “Cause” shall mean any of
the following occurrences: (1) Executive’s conviction of (A) a felony or
(B) another serious crime involving material harm to the standing or reputation
of the Company; (2) Executive’s gross negligence or willful misconduct in the
performance of his duties for the Company which causes or may cause material
harm to the Company; (3) conduct by the Executive which brings the Company into
public disgrace or disrepute, including, without limitation, dishonesty and
fraud; or (4) a material breach by Executive of any of the terms or conditions
of this Agreement or any other agreement between the Company and the Executive,
which, if curable, is not cured to the Company’s reasonable satisfaction within
thirty (30) days of written notice thereof. Executive may terminate his
employment hereunder at any time, with or without cause, by providing the
Company with thirty (30) days prior written notice.



--------------------------------------------------------------------------------

6. Confidentiality.

6.1 Confidentiality. Executive shall not, directly or indirectly, publish,
disclose or use, or authorize anyone else to publish, disclose or use, any
secret or confidential matter, or proprietary or other information not otherwise
available in the public domain relating to any aspect of the operations,
activities, or obligations of the Company, including, without limitation, any
confidential material or information relating to the Company’s business,
customers, suppliers, trade or industrial practices, trade secrets, financial
condition or results, technology, know-how or intellectual property. All
records, files, data, documents and the like relating to suppliers, customers,
costs, prices, systems, methods, personnel, equipment and other materials
relating to the Company shall be and remain the sole property of the Company.
Upon termination of Executive’s employment with the Company, Executive shall not
remove from the Company’s premises or retain any of the materials described in
this Section 6.1 without the prior written consent of the Company, and all such
materials in Executive’s possession shall be delivered promptly to the Company.

6.2 Survival and Company Definition. This Section 6 shall survive the
termination of the Executive’s employment with the Company, irrespective of the
reason therefore. For purposes of this Section 6, the term “Company” shall
include all affiliates and subsidiaries.

6.3 Remedies. The Executive acknowledges that the services to be rendered by
Executive are of a special, unique and extraordinary character and, in
connection with such services, Executive will have access to confidential
information vital to the Company’s business. By reason of this access, Executive
consents and agrees that if Executive violates any of the provisions of this
Section 6, the Company shall be entitled, without the need to show actual
damages, to an injunction and a temporary restraining order from any court of
competent jurisdiction restraining Executive from committing or continuing any
such violation of this Agreement. Executive acknowledges that damages at law
would not be an adequate remedy for violation of this Section 6, and Executive
therefore agrees that the provisions of this Agreement may be specifically
enforced against Executive in any court of competent jurisdiction. The rights,
powers and remedies of the Company under this Agreement are cumulative and not
exclusive of any other right, power or remedy which the Company may have under
any other agreement or by law.

 

2



--------------------------------------------------------------------------------

7. Modifications. No modification or amendment of this Agreement shall be
effective unless in writing and signed by both Parties.

8. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof, and supersedes all prior oral and
written agreements relating to such subject matter, including without limitation
the Employment Agreement between the Parties dated July 14, 2010.

9. Applicable Law and Venue. This Agreement will be interpreted and construed
under the laws of the State of Florida without regard to its conflict of law
provisions, and venue for any legal action arising out of this Agreement will be
exclusively in the state courts sitting in Duval County, Florida.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed as of
the day and year first above written.

 

FNDS3000 CORP       EXECUTIVE By:  

/s/ Raymond L. Goldsmith

     

/s/ Joseph F. McGuire

Name:   Raymond L. Goldsmith       Joseph F. McGuire Title:   Chief Executive
Officer      

 

3